Attachment to Advisory Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive.
The Applicant has made the argument that Basfar does not teach 25% EVA.  Basfar teaches 100 parts polymer, 80-150 parts inorganic flame retardants, 1-20 parts secondary flame retardant, and 3-15 parts terpolymer, 0.1-0.5 parts antioxidant, 1- 10 parts by weight processing aid, 1-15 parts by weight of cross-linking agent, and 1-6 parts by weight of coloring agent [Claim 12].  Basfar teaches that the polymer is EVA [Example], and that the polymer component contains 20% ethylene propylene diene terpolymer by weight [Claims 12-14].  Therefore, Basfar teaches a range of EVA that has 25% as the lower endpoint.  
Adding up all of the maximum parts by weight in claim 12 equates to (100 + 150 + 20+ 15 + 0.5 + 10 + 15 + 6) 316.5 parts by weight.  100 parts polymer/ 316.5 parts total = 31.6% polymer component.  Basfar teaches that the polymer component comprises EVA and 20% ethylene propylene diene terpolymer.  Therefore, the polymer component is 80 wt% EVA.  In conclusion, Basfar teaches that the lower endpoint for EVA is 31.6% x 80% = 25%.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763